Citation Nr: 1701722	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  11-15 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for posttraumatic tensional, muscle contraction headaches. 

2.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for arterial hypertension to include on a secondary service connection basis and including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had honorable active service from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In November 2014, in pertinent part, the Board denied an initial compensable rating for posttraumatic tensional, muscle contraction headaches; denied service connection for arterial hypertension; and remanded the issue of service connection for a psychiatric disability to include PTSD.

Thereafter, the Veteran appealed the denial of a higher rating for posttraumatic tensional, muscle contraction headaches and the denial of service connection for arterial hypertension to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court set aside the Board's November 2014 decision as to those two issues, and remanded the matters to the Board.

In the interim, the RO complied with the Board's remand as to the issue of service connection for a psychiatric disability to include PTSD.

The issue of service connection for arterial hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's posttraumatic tensional, muscle contraction headaches result in daily headache pain, but do not result in characteristic prostrating attacks or the functional equivalent thereof occurring on an average once a month over the last several months.

2.  The Veteran does not have a diagnosis of PTSD.

3.  The Veteran has depressive disorder, not otherwise specified (NOS) which is attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for posttraumatic tensional, muscle contraction headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2015).

2.  A psychiatric disability diagnosed as depressive disorder, NOS, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was provided with the relevant notice and information in December 2009 and March 2010 letters.   The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regard to the claim for a higher initial rating for headaches, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for the service-connected disability at issue and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim for a higher rating for headaches.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating for Headaches

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The Veteran was afforded a VA examination in July 2010.  The Veteran's headaches were described as frontal, dull, constant, pressure type, muscle contraction type, non-migraine.  The Veteran stated his headache pain was 5/10 and that he treated his headaches with over-the-counter pain medication.  The Veteran reported that he had two-day headaches weekly for the past 12 months. The headaches were not prostrating.  The Veteran reported that his headaches did not prevent him from working.  He was able to take medication and continue his work with only a small break.

The Veteran was afforded another VA examination in June 2013.  The Veteran stated that he had pain with his headaches that were still 5/10, and which were concentrated behind his right eye.  His headaches lasted for less than one day.  The headaches were not characteristic prostrating attacks.  Additional sinus testing revealed that the Veteran had minimal thickening of the maxillary sinuses and right-sided deviation of the nasal septum.  It was noted that the headaches did not impact the Veteran's ability to work. 

Under Diagnostic Code 8100, a 0 percent rating is assigned for less frequent attacks than for a 10 percent rating; a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and a maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The rating criteria do not define "prostrating" nor has the Court.  Fenderson, supra, (reciting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."  Under Diagnostic Code 8100, the term "economic inadaptability" is not synonymous with an "inability to work."  Pierce v. Principi, 18 Vet. App. 440 (2004).  The use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991); Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for a higher rating to be assigned).  

Posttraumatic tensional, muscle contraction headaches are rated by analogy to migraine headaches.  38 C.F.R. § 4.20.  In the Court's July 2016 Memorandum Decision, the Court noted that the Board must address the Veteran's arguments that all of his manifestations of his tension headaches are not accounted for under the migraine headaches criteria because he does not have migraine headaches, he has posttraumatic tensional, muscle contraction headaches.  The Board notes that the Veteran and his representative advance that the Veteran's headaches are not "prostrating," but rather result in daily pain.  The representative indicated that while the Veteran does not suffer from characteristic prostrating attacks, he does have daily painful headaches and, in turn, the daily painful headaches are of a higher frequency than even the monthly headaches contemplated by a 30 percent rating.  While the severity of the Veteran's headaches may be less than contemplated by a 30 percent rating, the frequency is more than is contemplated by such a rating.  

The Board notes that the Veteran does not have migraines and Diagnostic Code 8100 contemplates symptoms for migraine headaches.  This is also the code which is most closely analogous for posttraumatic tensional, muscle contraction headaches as it is the only code for rating headaches.  Under this code, all of the compensable ratings contemplate characteristic prostrating attacks averaging at least one in two months.  As noted above, that level of severity (prostrating) basically means that a person is extremely exhausted or powerless.  The Veteran, at worse, has two-day headaches weekly.  Otherwise, he has headaches which last for less than a day.  They are 5/10 in severity.  Also, regarding severity, he is able to continue working with a small break and his overall ability to work is not impaired.  Diagnostic Code 8100 also contemplates economic inadaptability and there is no evidence of this type of impairment.  

The Veteran does not exhibit, due to his headaches, the level of impairment that equates to prostration.  However, the Board is mindful of the functional impairment to his overall functioning due to the daily pain.  Pain is contemplated elsewhere in VA's rating criteria and provides for a compensable rating in other circumstances.  See, for example, 38 C.F.R. § 4.59.  Further, it is not expected, especially with the more fully described grades of disabilities that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  As such, and in affording all reasonable doubt, the Board finds that a compensable rating should be assigned.  

However, a higher 30 percent rating is not warranted.  A 30 percent rating essentially contemplates, as noted, a level of severity that is not met by the Veteran.  There is simply no other code that more appropriately contemplates tension headaches and the Veteran is not impaired to the extent required for a 30 percent rating under Diagnostic Code 8100.  All headaches contemplate some level of pain and that is contemplated in even the noncompensable rating.  The level of pain necessary for a 30 percent rating is of such a degree that the Veteran's ability to function would be impaired.  Nonetheless, due to the frequency of the Veteran's headaches, the Board finds that a 10 percent rating is warranted and not inconsistent with the rating code in general, but his headaches do not more nearly meet the criteria for a higher rating as he is basically able to function normally; he does not have the functional equivalent of the level of severity set forth for a 30 percent rating.  Rather, the Veteran's posttraumatic tensional, muscle contraction headaches result in daily headache pain, but do not result in characteristic prostrating attacks or the functional equivalent thereof occurring on an average once a month over the last several months.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  In this case, the evidence supports a higher rating of 10 percent for service-connected posttraumatic tensional, muscle contraction headaches.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a higher level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  38 C.F.R. § 3.321(b)(1) (2015); Fisher v. Principi, 4 Vet. App. 57 (1993).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

The symptoms associated with the Veteran's headache disability are not shown to cause any impairment that is not already contemplated by the relevant Diagnostic Code, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment, as indicated by the VA examiners.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.

Service Connection for a Psychiatric Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, a psychosis will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

In this case, a psychosis has not been diagnosed at any time.

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection specifically for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The following provisions apply to claims for service connection of PTSD based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The Veteran served in combat during the Vietnam Era.  His DD Form 214 confirms that he resultantly was awarded the Combat Infantryman Badge (CIB).  This is prima facie evidence of his combat service, meaning conclusive evidence he participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and did not instead only serve in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  This determination is made on a case-by-case basis.  See also Moran v. Peake,525 F.3d 1157 (Fed. Cir. 2008).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The STRs do not reflect any complaints, findings, treatment, or diagnosis of psychiatric disease or injury.  There are no records of psychiatric complaints, or diagnosis during the post-service presumptive year.  

The Veteran was afforded a VA examination in December 2009.  The Veteran indicated that he received a fragment wound to the forehead (which is service-connected) when a helicopter landed in a rice paddy and his unit was attacked.  He related that his friend, J.G., went to aid the Veteran, but was killed by a sniper.  The Veteran also stated that he had to kill people he did not know and that had not harmed him.  The examiner concluded that the Veteran did not meet the criteria for PTSD, but rather had depressive disorder, NOS.  

In February 2015, the Veteran was afforded another VA examination.  This examiner also concluded that the Veteran did not have PTSD.  The diagnosis was depressive disorder, NOS.  The examiner listed under the Axis IV diagnosis: "Exposure to war, chronic psychiatric condition."  The examiner opined that the current diagnosis was not related to service, indicating that there was no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment prior to the military service; there was no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment during to the military service; there was no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment within one year after discharge from the military service; and the Veteran sought psychiatric care in 2009 and was not receiving any psychiatric follow up treatment or inpatient psychiatric treatment.  The examiner stated that the link between the Veteran's neuropsychiatric condition and his military combat activity cannot be made.  However, the Axis IV diagnosis as set forth by the examiner is inconsistent with the conclusion as it listed exposure to war.  Multi-axial assessments for neuropsychiatric disorders have been construed by the Court to provide competent medical evidence of an etiological link between the diagnosed condition and active service.  See Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  Moreover, as the Veteran indicated that the onset of his psychiatric problems was during combat, the records need not document any psychiatric complaints, psychiatric findings, nor psychiatric treatment at that time.  However, as noted, the combat-related forehead injury is documented and service-connected.  The examiner's rationale was based in part of the lack of inservice treatment/diagnosis and the lack of treatment/diagnosis of psychiatric disability until recently.  However, Reeves provides that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Thus, the Board presumes that the Veteran incurred psychiatric injury at that time.  Since the VA examiner did not acknowledge this premise and appeared to provide a contrary opinion, the VA examiner's opinion is flawed.  

The Board finds both competent and credible the Veteran's assertions that he suffered combat injury, lost a friend at that time, and began having psychiatric problems.  Although he apparently did not seek treatment for many years, the Board finds that the lay evidence sufficiently establishes continuous problems and a nexus to service, particularly when affording the benefit of the doubt.  Accordingly, service connection for depressive disorder, NOS, is warranted.  Since the Veteran does not have PTSD, service connection for that disorder is not warranted.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  


ORDER

Entitlement to a 10 percent rating for posttraumatic tensional, muscle contraction headaches is granted, subject to the law and regulations governing the payment of monetary benefits. 

Service connection for depressive disorder, NOS, is granted.


REMAND

The Court's July 2016 Memorandum Decision noted that with regard to arterial hypertension, the Board erred in not addressing whether his hypertension is secondary to exposure to herbicides in Vietnam.  In addition, the Board notes that the Veteran was not afforded a VA examination.  The Board finds that the Veteran should be examined and a VA medical opinion obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current arterial hypertension disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current arterial hypertension had its clinical onset during service to include due to herbicide exposure, was manifest within one year of service, or is it related to any in-service disease, event, or injury to include exposure to herbicides.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


